     Case 2:11-cr-00119-WBS-KJN Document 371 Filed 11/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 2:11-cr-0119 WBS KJN P
12                         Respondent,
13              v.                                       ORDER
14     DANNY PEREDA,
15                         Movant.
16

17             Movant has requested a second extension of time to file a reply to the government’s

18   opposition to the § 2255 motion. Movant seeks an additional two months. However, movant’s

19   first extension of time does not expire until December 4, 2020. Therefore, the motion is partially

20   granted; movant shall file his reply on or before January 15, 2021.

21             Good cause appearing, IT IS HEREBY ORDERED that:

22             1. Movant’s request for an extension of time (ECF No. 370) is partially granted; and

23             2. Movant is granted up to and including January 15, 2021, in which to file his reply,

24   Dated: November 17, 2020

25

26   /pere0119.236b

27

28
                                                         1
